Order entered September 9, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00473-CV

   TIMOTHY JOHN WHALEN AND THE WHALEN LAW FIRM, PLLC, Appellants

                                             V.

                       CHARLES WILLIAM JOHNSON, Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-04182

                                         ORDER
       We GRANT appellee’s September 8, 2016 third motion to extend time to file his brief

and ORDER appellee’s brief filed no later than October 11, 2016.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE